Citation Nr: 9906110	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative spondylosis with degenerative disc disease of 
the lumbar spine.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1986.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was returned to the Board in November 1998.

A September 1998 statement from the veteran appears to raise 
the issue of entitlement to service connection for 
polycythemia rubra vera.  This issue has not been adjudicated 
by the RO and is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran indicated in a September 1998 statement that he 
is satisfied with the currently assigned rating for his low 
back disability and desires to discontinue his appeal with 
respect to this issue.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has withdrawn his 
appeal.


FINDING OF FACT

A September 1998 letter from the veteran indicates his desire 
to withdraw his appeal of the issue certified for appellate 
review because he is satisfied with the current evaluation.


CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. §  7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  An appellant may withdraw his appeal in writing at 
any time before the Board promulgates a final decision.  
38 C.F.R. § 20.204.  

During the pendency of this appeal, a December 1997 rating 
decision granted an increased evaluation of 20 percent for 
degenerative spondylosis with degenerative disc disease of 
the lumbosacral spine and separate 10 percent evaluation for 
degenerative arthritis of the thoracic spine.  A statement 
was received from the veteran in September 1998 in which he 
expressed his desire to discontinue his appeal because he was 
satisfied with his current ratings.  In a case such as this, 
a dismissal of the veteran's appeal is appropriate.


ORDER

The appeal is dismissed.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -


